DETAILED ACTION
This is on the merits of Application No. 17/250045, filed on 11/12/2020. Claims 17-32 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2007/0221427 to Cimatti et al.
Cimatti discloses:
(Claim 17)
(Claim 18) wherein the clutch controller and the main controller are integral (Par. [0021], integral with each other).
(Claim 19) further comprising: an arrangement (Fig. 3 26) quantifying the slippage level (E) between the input and the output of the clutch, wherein the main controller receives slippage level data from the slippage level quantifying arrangement and calculates a clutch engagement rate as a function of the slippage level of the clutch (Par. [0021] desired oil pressure of actuator calculated based on E, and is fed back).
(Claim 20) wherein the slippage quantifying arrangement includes first and second speed sensors (24, 25) respectively measuring the rotational speed of the input and of the output of the clutch; the first and second speed sensors supplying speed data to a slip quantifier so configured as to quantify the slippage level and to supply the slippage level data to the main controller (See Fig. 3).
(Claim 21) wherein the slip quantifier, the main controller and the clutch controller are integral (Fig. 3m all integral with the main controller).
(Claim 23) further comprising: a further arrangement quantifying the rotational speed at the output of the clutch, wherein the main controller calculates a clutch engagement rate as a function of the rotational speed at the output of the clutch (See Fig. 3, par. [0021], rotation speed at the output is used to calculate clutch engagement).
(Claim 25) wherein the further arrangement includes a speed sensor (24, 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cimatti.
Cimatti discloses:
The limitations of claims 19 and 23.
Cimatti does not explicitly disclose:
(Claim 22) wherein the main controller uses the following function to calculate the clutch engagement rate: Rates=G2*Se2 where Rates is the clutch engagement rate (in Nm per second) with respect to the slippage level of the clutch; G2 is a gain factor; S is the slippage level of the clutch (in %); and e2 is exponent factor.
(Claim 24) wherein the main controller uses the following function to calculate the clutch engagement rate: Ratev=G1*(Vref/V)e1 where: Ratev is the clutch engagement rate with respect to the output speed of the clutch; Vref is a reference rotational speed value at the output of the clutch; V is an absolute value of the rotational speed at the output of the clutch; e1 is an exponent factor; and G1 is a gain factor.

.

Allowable Subject Matter
Claims 26-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claim 26. Particularly, calculating two different engagement rate functions and using the lowest clutch engagement rate. Such a modification to Cimatti would not be obvious without improper hindsight reasoning.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. Applicant argues that Cimatti does not disclose the claimed clutch controller recited in claim 17. Applicant states that the clutch is used when the rear wheels of the vehicle are skidding and when a low gear of the gearbox is engaged and then states that Cimatti does not teach a clutch engagement rate that is dependent on certain conditions. However, the certain conditions that clutch engagement rate is controlled are the conditions applicant stated. While the way the clutch engagement rate is controlled may be different than the current invention, there is no distinction being made in the language of the claim. The claim states “a clutch controller so associated to the main controller as to receive a torque allowed to pass value and a clutch engagement rate therefrom; the clutch controller being so connected to the clutch as to control the clutch to reach the torque allowed to pass value at the clutch engagement rate.” There is no further context on what “a torque allowed to pass value” is and how it is different than any torque being allowed to pass through the clutch of Cimatti. There is no further limitations associated with “a clutch engagement rate”. As written, the claim essentially is stating that a controller controls a clutch engagement rate to reach a desired torque. Cimatti discloses controlling engagement of a clutch (thus controlling an engagement rate) to allow torque (interpreted as a torque allowed to pass value) to pass through the clutch. Thus, Cimatti discloses the limitations of the claim. 
Applicant argues that since the clutch transferring the torque to the front wheels is activated solely when the rear wheels of the vehicle are skidding, one with ordinary skill in the art could ascertain that the clutch has to react quickly to prevent loss of power between the vehicle and the road and that a clutch engagement rate that could vary is not something that would be advantageous in such a system. It is unclear how this would affect the interpretation given above. The claim mentions nothing about the clutch engagement rate being continuous or varying, just that the engagement rate is controlled to reach the torque request. The controller will see that the wheels are skidding and control the engagement rate of the clutch to provide torque to the wheels, thus it meets the limitation of the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659